RALPH B. GUY, Jr., Circuit Judge,
concurring in part and dissenting in part.
I concur with Parts I and II of Judge Boggs’s opinion, but I concur in the result only reached by Judge Jones on the tender-back issue discussed in Part III of Judge Boggs’s opinion, limiting my concurrence to the facts of this case.
On the tender-back issue, I would only add that there was not a total failure of consideration when the ADEA claim was instituted without plaintiffs tendering back benefits received. The release signed was a general one, releasing the employer from any and all claims, not just ADEA claims. The general' release is still valid, and it is only that portion of the release involving ADEA claims that is called into question by this lawsuit. I reserve judgment' as to whether a release limited to ADEA claims would require a different result.